

116 HR 7922 IH: Pandemic Regulatory Cost Relief Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7922IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. Comer (for himself, Mr. Higgins of Louisiana, Mr. Armstrong, Mr. Cloud, Ms. Foxx of North Carolina, Mr. Norman, Mr. Green of Tennessee, and Mr. Keller) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo minimize increases in the cost of complying with Federal rules during the coronavirus pandemic, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Regulatory Cost Relief Act of 2020. 2.Prohibition against increasing regulatory compliance costs during coronavirus pandemic(a)In generalA Federal rule for which an agency has estimated the costs of compliance may not be promulgated during the covered period if such rule increases the total Federal regulatory compliance costs for the class of entities to be subject to the rule, unless—(1)such increase is offset by a corresponding rescission of rules that reduces the total Federal regulatory compliance cost for that class of entities by an equal or greater amount; or (2)the Director of the Office of Management and Budget—(A)determines—(i)that no such corresponding rescission of rules is available to be made; or(ii)the rule is necessary for the protection of—(I)public health against the coronavirus pandemic; or(II)national security; and (B)publishes a notice to that effect in the Federal Register at the time the rule is promulgated.(b)DefinitionsIn this section:(1)Coronavirus pandemicThe term coronavirus pandemic means the SARS–CoV–2 pandemic of 2019–2020. (2)Covered periodThe term covered period means the period that—(A)begins on the date of the enactment of this section; and(B)ends on the date that is 1 year after the date on which the public health emergency declared under section 319 of the Public Health Services Act (42 U.S.C. 247d) as a result of the coronavirus pandemic expires, or any renewal thereof.(3)Regulatory compliance costThe term regulatory compliance cost means any direct cost, and any reasonably foreseeable indirect cost (including revenue lost), of complying with a Federal rule.(4)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code. 